Exhibit 10.1




HASBRO, INC.
2003 STOCK INCENTIVE PERFORMANCE PLAN


STOCK OPTION AGREEMENT FOR EMPLOYEES






AGREEMENT, made effective as of __________, by and between HASBRO, INC., a Rhode
Island corporation (the "Company") and                          , an individual
residing at                           ("Optionee").

WHEREAS, Optionee is an employee (including an officer or director of the
Company who is also an employee) of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's 2003
Stock Incentive Performance Plan, as amended (the "Plan"), and

WHEREAS, the Compensation and Stock Option Committee (the "Committee") of the
Board of Directors of the Company (the "Board") acting in accordance with the
provisions of the Plan granted to Optionee a non-qualified stock option to
purchase                    shares of Common Stock of the Company, par value
$.50 per share (the "Common Stock"), at a price determined by said Committee to
be not less than the fair market value of such Common Stock on the date of said
grant, subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:

W

I T N E S S E T H:



1. The Company confirms the grant by the Committee to the Optionee on
               , pursuant to the Plan, a copy of which is annexed hereto as
Appendix A and the provisions of which are incorporated herein as if set forth
in full, of a stock option to purchase all or any part of the number of shares
of Common Stock (the "Shares"), described in Paragraph 2 below (the "Option"),
subject to and upon the terms and conditions set forth in
the Plan and the additional terms and conditions hereinafter set forth. The
Option is evidenced by this Agreement. In the event of any inconsistency between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern. Terms used herein and not otherwise defined shall have
the meaning set forth in the Plan.

2. This Agreement relates to an Option to purchase              shares at an
exercise price of $_________ per share (the "Exercise Price Per Share").
(Hereinafter, the term "Exercise Price" shall mean the Exercise Price Per Share
multiplied by the number of shares being exercised.) Subject to the provisions
of the Plan and of this Agreement, the Optionee shall be entitled to exercise
the Option on a cumulative basis until the day preceding the tenth anniversary
of the date of the grant in accordance with the following schedule:





Period

Cumulative
Percent of Option Exercisable




In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.

3. In the event that Optionee wishes to purchase any of the shares then
purchasable under the Option as provided in Paragraph 2 hereof, Optionee shall
deliver or shall transmit by registered or certified mail or facsimile to the
Secretary of the Company (the "Secretary") or to the Secretary's designee, at
the Company's then principal office, a written notice, substantially in the form
attached hereto as Appendix B, as the same may be amended from time to time by
the Committee, signed by Optionee, together with a check payable to



 

 

-2



Hasbro, Inc., (or accompanied by wire transfer to such account of the Company as
the Company may designate) in United States dollars, in the aggregate amount of
the Exercise Price, or shares of Common Stock held by the Optionee for at least
six (6) months (duly endorsed to the Company or accompanied by an executed stock
power, in each case with signatures guaranteed by a bank or broker) having a
Fair Market Value (as defined in the Plan) equal to the Exercise Price, or a
combination of such shares having a Fair Market Value less than the Exercise
Price and a check in United States dollars for the balance of the Exercise
Price, all as more fully described in said Appendix B.

In addition, unless an Optionee shall have made advance alternative arrangements
satisfactory to the Secretary, or his designee, each Optionee shall deliver to
the Secretary or his designee together with the written notice of exercise and
payment of the Exercise Price as aforesaid, a check payable to Hasbro, Inc., or
a wire transfer to such account of the Company as the Company may designate, in
United States dollars, in the amount of any withholding required by law for any
and all federal, state, local or foreign taxes payable as a result of such
exercise. Each Optionee shall consult with the Secretary of the Company or his
designee in advance of exercise so as to determine the amount of withholding
taxes due. An Optionee may also elect to satisfy any withholding taxes payable
as a result of such exercise (the "Taxes"), in whole or in part, either (i) by
having the Company withhold from the shares of Common Stock to be issued upon
exercise of the Option or (ii) delivering to the Company shares of Common Stock
already owned by the Optionee and held by the Optionee for at least six (6)
months (represented by stock certificates duly endorsed to the Company or
accompanied by an executed stock power in each case with signatures guaranteed
by a bank or broker), in each case in an amount whose Fair Market Value on the
date of exercise is either equal to the Taxes or less than the Taxes, provided
that a check payable to Hasbro, Inc., or a wire transfer to such account of the
Company as the Company may designate, in United States dollars for the balance
of the Taxes is also delivered to the Secretary, or his designee, at the time of
exercise, all as more fully described in said Appendix B. As soon as practicable
after receipt of the Taxes, the Company shall deliver or cause to be delivered
to Optionee a certificate or certificates for the shares in respect of which the
Option was so exercised (less any shares deducted to pay Taxes in accordance
with Optionee's election).


4. (a) If an Optionee who is an employee of the Company or of a direct or
indirect subsidiary of the Company retires at his Normal Retirement Date (as
defined below), or an Optionee with at least one year of Credited Service of the
Company suffers a permanent physical or mental disability (as defined below) or
dies, in each case without the Optionee having fully exercised any Option
granted to him, then he, the executor, administrator or trustee of his estate,
or his legal representative, as the case may be, shall have the right to
exercise any Option under the Plan, for a period of not more than one (1) year
after such retirement, such disability, or in the case of death, the appointment
and qualification of such executor, administrator or trustee, except that in no
case other than death may such Option be exercised later than the day preceding
the tenth anniversary of the date of the grant of such Option. In each such
case, the Option will be exercisable with respect to all or any part of the
number of shares to which the Option relates, whether or not said Option was
fully exercisable in accordance with the schedule set forth in Section 2 of this
Agreement as of the date of such retirement, disability or death. Thereafter,
such Option, to the extent not so exercised during such one-year period, shall
be deemed to have expired regardless of the expiration date otherwise specified
in Section 2 hereof.

(b) If an Optionee who is an employee of the Company or of a direct or indirect
subsidiary of the Company retires at an Early Retirement Date (as defined
below), without the Optionee having fully exercised any Option granted to him,
the Optionee shall have the right to exercise the unexercised portion of any
Option theretofore granted, but only to the extent said Option was then
exercisable in accordance with the schedule set forth in Section 2 of this
Agreement, for a period of not more than three (3) months after the date of
early retirement, unless the Committee shall extend the time for exercise of the
Option (but in no event shall the exercise period extend beyond the day
preceding the tenth anniversary of the date of grant of the Option) or shall
approve an increase in the number of shares exercisable upon or following early
retirement, notwithstanding the schedule set forth in Section 2 hereof, or any
combination of the foregoing. Optionee understands that among the factors to be
considered by the Committee in making its decision hereunder is whether or not
Optionee has executed a "covenant not to compete," in a form approved by the
Board or the Committee, relating to the period subsequent to Optionee's early
retirement. Thereafter, the Option, to the extent not exercised during such
three-month period or such longer period as may have been approved by the
Committee, shall be deemed to have expired, regardless of the expiration date
otherwise specified in Section 2 hereof.

(c) If an Optionee ceases to be employed by the Company or by a direct or
indirect subsidiary of the Company for any reason other than the reasons set
forth in subsections (a) and (b) of this Section 4, he shall have the right to
exercise the unexercised portion of any Option theretofore granted to Optionee,
but only to the extent said Option was then exercisable in accordance with the
schedule set forth in Section 2 of this Agreement as of the date of termination,
for a period of not more than three (3) months after any such termination, but
not, in any event, later than the day preceding the tenth anniversary date of
the grant of such Option. Thereafter, such Option, to the extent not so
exercised during such three-month period, shall be deemed to have expired,
regardless of the expiration date otherwise specified in Section 2 hereof.



For purposes of subsections (a) and (b) above:

* "Credited Service" shall mean: the period of an Optionee's employment
considered in determining whether the Optionee is eligible to receive benefits
upon termination of employment.

* "Early Retirement Date" shall mean: the day on which an Optionee who has
attained age fifty-five (55), but has not reached age sixty-five (65), with ten
(l0) or more years of Credited Service, retires. An Optionee is eligible for
early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Optionee at the Early Retirement Date.

* "Normal Retirement Date" shall mean: the day on which an Optionee who has
attained age sixty-five (65) with five (5) or more years of Credited Service,
retires. An Optionee is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Optionee's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Optionee at the Normal Retirement Date.

* "permanent physical or mental disability" shall mean: an Optionee's inability
to perform his or her job or any position which the Optionee can reasonably
perform with his or her background and training by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration.

5. Optionee hereby represents and agrees that, unless the shares to be acquired
upon any exercise of the Option may, at the time of such acquisition, be
lawfully resold in accordance with a then currently effective registration
statement or post-effective amendment to a registration statement under the
Securities Act of 1933 as amended (the "Act"): (a) Optionee will acquire such
shares for investment and not with a view to the distribution or public offering
of all or any portion thereof, or any interest therein; (b) Optionee will make
no sale or other disposition of such shares unless and until (i) the Company
shall have received an opinion of legal counsel acceptable to it, which opinion
is satisfactory to the Company's legal counsel in form and substance, that such
sale or other disposition may be made without registration under the then
applicable provisions of the Act and the rules and regulations of the Securities
and Exchange Commission thereunder, or (ii) such shares shall thereafter be
included in a then currently effective registration statement or post-effective
amendment to a registration statement under the Act; and (c) the certificate or
certificates delivered to evidence such shares shall bear an appropriate legend
summarizing the foregoing representations and agreements. If so requested by the
Company at the time of any exercise of the Option, the Optionee shall execute
and deliver to the Company a written instrument confirming the foregoing
representations and agreements, and acknowledging that Optionee understands the
full implications under the Act and the various rules, regulations and published
statements thereunder of a representation that the shares are being acquired for
"investment," including, without limitation, the fact that there can be no
assurance that Optionee will be able to transfer such shares in the future or
that any such proposed transfer may be limited to specific numbers of shares or
to specific time periods and may involve expense, delay, and the filing of
certain information with the Securities and Exchange Commission, together with
such other terms or conditions as shall be requisite in the judgment of the
Company to comply with the applicable provisions of the Act.

6. The adjustment provisions set forth in Section 8 of the Plan shall apply to
this Option.

7. This Option shall not be transferable by the Optionee, in whole or in part,
except in accordance with Section 7 of the Plan, and shall be exercisable only
as hereinbefore provided. Any purported assignment, transfer, pledge,
hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.

8. Subject to the applicable provisions of the Plan, and particularly to Section
7 of the Plan, this Agreement shall be binding upon and shall inure to the
benefit of Optionee, Optionee's successors and permitted assigns, and the
Company and its successors and assigns.

9. This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.



IN WITNESS WHEREOF, the Company and the Optionee have duly executed this
Agreement effective as of the day and year first above written.



ATTEST:

HASBRO, INC.



 

By:_____________________

    Barry Nagler
    Senior Vice President
    General Counsel and Secretary

By:_____________________

    Alfred J. Verrecchia
    President and Chief Executive
    Officer

 

 

 

By:_______________________

    Optionee

